DETAILED ACTION
Allowable Subject Matter
Claims 1-13 allowed.

The following is an examiner’s statement of reasons for allowance:

The independent claims 1, 8 and 12 contain limitations directed towards a camera or imaging device which is utilized to obtain two images of a golf target with a plurality of fixed reference points, a contour map, and the utilization of such to determine the location of the golf target based on the first image and the second image by identifying from the particular ones of the plurality of fixed reference points, a set of fixed reference points that are included in both the first image and the second image; and using the set of fixed reference points to determine the location of the golf target.  These limitations when viewed in combination with the remaining limitations of the independent claims are seen to render a proper finding of anticipation or prima facie obviousness too tenuous over the cited art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.